Citation Nr: 9924870	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the right 
leg claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment rendered in October 1995.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from 
September 1968 to November 1984, when he received a medical 
discharge; he served two one-year tours in Vietnam.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah which denied the appellant's claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the right leg resulting from a cardiac 
catheterization performed at a VA medical facility in October 
1995, as well as his claim of entitlement to additional 
compensation at the housebound or aid and attendance rate.  
The Board notes that the appellant's claim of entitlement to 
special monthly compensation is inextricably intertwined with 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151.

In October 1998, a hearing was held in Salt Lake City before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).

The Board notes that the evidence of record includes a number 
of VA medical records generated after the July 1998 
Supplemental Statement of the Case (SSOC) was issued.  While 
the case is in remand status, the RO will have the 
opportunity to review this material.





REMAND

The provisions of 38 U.S.C.A. § 1151 provide compensation to 
any veteran who has suffered an injury or an aggravation of 
an injury as a result of VA hospitalization or medical or 
surgical treatment.  In denying the appellant's claim, the RO 
found that the appellant had not incurred additional 
disability of the right leg as a result of a VA Medical 
Center (VAMC) cardiac catheterization performed in October 
1995 because the continued existence of right leg neuropathy 
could not be verified by review of recent medical records and 
because the appellant failed to appear for a neurologic 
examination.

The Board notes that the medical records pertaining to the 
October 1995 VA hospitalization are scant.  A handwritten 
procedure note dated October 13, 1995, shows that the 
appellant underwent a left heart catheterization with an LV 
angiogram and selective right and left coronary arteriography 
via the right femoral artery without any complications.  A 
note written the next day reveals that the appellant was 
complaining of decreased sensation in his right leg.  He was 
told that no nerve damage appeared to have occurred and that 
his pain was most likely secondary to referred pain.  The 
discharge summary did not include any information about the 
right leg after the catheterization.  

The evidence of record does contain VA outpatient medical 
records dated in October 1995, indicating that the appellant 
sought treatment for complaints of right leg numbness and 
pain since the catheterization.  The findings on examination 
indicated that the appellant should undergo EMG testing; this 
was performed on November 6, 1995.  The EMG testing revealed 
a possible partial right femoral neuropathy.  A VA clinic 
note, dated in February 1996, states that the appellant 
sustained a mild right femoral neuropathy proven by EMG in 
November 1995.  A VA emergency room note, dated in November 
1997, indicates that the appellant had chronic sensory 
problems of the right lower extremity.  A VA hospital 
discharge summary, dated in April 1998, stated that the 
appellant was found to demonstrate sensory testing that was 
intact to light touch except for the right lower extremity.

In this case, the appellant has essentially argued that he 
has additional disability in his right leg which is alleged 
to have occurred as a result of a cardiac catheterization 
performed at a VA facility.  The relevant sections of 
38 C.F.R. § 3.358 provide that in determining whether 
additional disability exists following medical or surgical 
treatment, the veteran's physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  See 
38 C.F.R. § 3.358(b)(1).  Furthermore, in determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of medical or surgical treatment, the following 
consideration will govern:  It will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1). 

Finally, prior legal provisions requiring fault or negligence 
on the part of the VA are no longer in effect.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994).  Current provisions prohibit 
compensation for "necessary consequences" of surgical 
treatment or examination.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from the surgery.  38 C.F.R. § 3.358(c)(3).

Thus, the law and regulations require that there be some 
causal nexus between VA treatment and disability.  In other 
words, benefits can be awarded only if, after VA treatment, 
there is additional disability attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent (non VA treatment) cause, there 
is no entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 because it can not be found that the 
additional disability is due to VA treatment.  At this time, 
there is no current competent medical evidence either clearly 
showing or clearly refuting the existence of additional right 
lower extremity disability as well as a nexus between the 
appellant's treatment at a VAMC and the development of the 
current disability.  In other words, on this fundamental 
point, the record is murky. 

In particular, there is no indication of record that the RO 
attempted to get any medical opinion on the clinical 
questions presented by this case, including whether or not 
the appellant currently suffers from any right leg neuropathy 
related to the cardiac catheterization performed in October 
1995.  These considerations require further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet.App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has stated that the Board's task is to make findings 
based on evidence of record- not to supply missing facts.  
Beaty v. Brown, 6 Vet.App. 532 (1994).  Thus, where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).  The RO should schedule the 
appellant for all appropriate medical examinations, including 
neurologic and aid and attendance examinations, in order to 
ascertain whether the appellant does in fact suffer from any 
residuals related to his October 1995 cardiac 
catheterization.  Any additional reports of inpatient or 
outpatient treatment should be obtained as well so as to 
ensure complete appellate review.

The Board notes that the medical evidence of record indicates 
that the appellant has missed many scheduled appointments and 
that he has apparently failed to report for at least one VA 
medical examination.  It has been argued that the appellant's 
service-connected psychiatric disorder is responsible, at 
least in part, for some of the missed appointments.  
Therefore, in the interest of due process, in scheduling the 
appellant for his medical examinations, the RO must comply 
with all notification requirements regarding the duty of the 
appellant to cooperate and report for the examination, and 
the consequences of his failure to report for examination.  
Evidence of all written notifications to the appellant should 
be made part of the record.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993); Bolton v. Brown, 8 Vet. App. 185 (1995).  In 
the event that the appellant fails to report for VA 
examination, the RO should readjudicate the claim with 
consideration of 38 C.F.R. §§ 3.158 and 3.655, and notify the 
appellant of that determination in a supplemental statement 
of the case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his potentially well-
grounded claims, the case is REMANDED for the following: 

1.  The RO should contact the appellant 
to request names and addresses of VA and 
private physicians and/or medical 
facilities which have provided him any 
treatment related to his right leg 
condition, as well as his arthritis and 
PTSD/agoraphobia.  All available relevant 
reports not already of record should be 
obtained from these physicians and/or 
medical facilities, including all VA 
hospital and clinic records.  In 
particular, the RO should obtain the 
complete clinical records associated with 
the October 1995 hospitalization with 
catheterization.  This should include 
nurses' notes, progress notes, procedure 
notes, doctors' orders and all other 
information.  These records should be 
associated with the claims file.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release private medical reports to the 
VA.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  Care should be taken to ensure that 
the appellant receives proper and timely 
notice of the scheduling of any 
examination.  The RO should document all 
its efforts taken to obtain an 
examination of the appellant, as per 
Hyson Brown, 5 Vet. App. 265 (1993) and 
Bolton v. Brown, 8 Vet. App. 185 (1995).  
If the examinations cannot be conducted 
or any of the instructions, e.g., 
availability of the claims file to an 
examiner, cannot be accomplished, the RO 
should document the reasons in the claims 
file.  In the notice to report for the 
below-described examinations, the 
appellant should be advised of the effect 
of his failure to report for an 
examination under 38 C.F.R. § 3.655.  If 
appellant fails to report for a scheduled 
examination, the RO should provide 
documentation that steps conforming to 
Hyson and Bolton were taken and the 
appellant failed to appear without 
adequate reason or good cause.

3.  Following the above, the appellant 
should be scheduled for a neurologic 
examination to determine the nature, 
etiology and extent of the current 
pathology associated with his right lower 
extremity.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review prior to the examination.  
Following the examination and review of 
the complete record, including the 
October 1995 hospital records and a copy 
of this remand, the examiner should 
furnish opinions concerning the 
following:

(a)  What were the manifestations of 
right leg pathology present prior to the 
October 1995 cardiac catheterization?

(b)  What is the date of the first 
recorded manifestations of right leg 
neuropathy?

(c)  Did the appellant develop any 
additional identifiable right leg 
disability due to any VA treatment in 
October 1995, beyond what would be 
considered the necessary consequences of 
the procedures done at that time?  

(d)  If so, the examiner should 
identify the specific additional 
disability or disabilities caused by the 
particular VA treatment.  The examiner is 
advised that the question of negligence 
is not at issue.

The RO should request the examiner to 
review the entire record and provide a 
written opinion as to whether the 
appellant developed additional disability 
as a result of VA treatment during the 
hospitalization and catheterization in 
October 1995, and if so, what is the 
proper diagnostic classification and 
severity of such additional disability.

4.  If the examiner does find an 
additional disability, s/he should 
provide an opinion as to the degree of 
medical probability that such additional 
disability is causally related to the VA 
cardiac catheterization performed in 
October 1995, as opposed to the natural 
progress of any underlying disorder.  
Further, the examiner must comment 
specifically on the degree of medical 
probability that, if any additional 
disability is present, it would have 
resulted regardless of the October 1995 
cardiac catheterization.  

5.  The RO should schedule the appellant 
for an examination for housebound status 
or permanent need for regular aid and 
attendance by appropriate doctors, such 
as a psychiatrist and an orthopedist, to 
determine the nature and extent of his 
currently present disorders.  The 
examiners are asked to describe all the 
appellant's health problems, both mental 
and physical, and their impact on his 
ability to perform the functions of daily 
living.  The claims file, and the records 
received pursuant to the above 
paragraphs, should be made available to 
the examiners prior to the examinations.  
All indicated tests and studies should be 
done, and all subjective complaints and 
objective findings should be reported in 
detail.  

In particular, the examiners are 
requested to evaluate whether the 
appellant is in need of regular aid and 
attendance of another and, if so, to 
delineate the disorder(s) that result in 
this conclusion.  Specifically, the 
examiners are requested to determine 
whether he requires the services of 
another on a daily basis, and if so, the 
specific rationale for such a 
determination, including which specific 
conditions are responsible and the extent 
to which each is responsible.  In 
addition, the examiners are requested to 
determine whether the appellant is 
confined to his dwelling as a result of 
his disorders, and whether this 
confinement will continue during his 
lifetime.  Finally, the examiners should 
state whether the appellant's various 
disabilities are subject to improvement 
through appropriate treatment.

The aid and attendance examiners should 
complete the examination report, 
responding to all questions therein, 
including whether the appellant is able 
to feed, dress himself, attend to the 
wants of nature, ambulate outside the 
home without assistance, protect himself 
from dangers in his environment, etc., 
and specify what disabilities are 
implicated in his inability to perform 
such self-care tasks.  

The psychiatric examiner should 
specifically indicate what impact the 
appellant's service-connected PTSD and 
agoraphobia may have on his inability to 
perform the activities of daily living as 
opposed to his non-service connected 
medical conditions.  

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the reports must be returned 
to the examiners for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

7.  After completion of the above, the RO 
should again adjudicate the appellant's 
§ 1151 claim and his claim for 
entitlement to additional compensation 
benefits based upon the need for regular 
aid and attendance or being housebound 
with consideration of all pertinent 
regulations and all appropriate legal 
bases.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


